NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                          October 08, 2015

      Hon. Mark Skurka                             Hon. Dante Eli Dominguez
      District Attorney                            The Law Office of Dante Eli Dominguez
      901 Leopard Street, Room 205                 310 S. St. Mary's Street, Suite 1215
      Corpus Christi, TX 78401                     San Antonio, TX 78205
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00397-CR
      Tr.Ct.No. 12CR2436-E
      Style:    Trinity Ringelstein v. The State of Texas



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 148th District Court (DELIVERED VIA E-MAIL)
           Hon. Anne Lorentzen, Nueces County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)